internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi b04-plr-144049-01 date april legend decedent family_trust child child child grandchild first spouse second spouse second spouse’s share law firm attorney date date date date date date date x state statute dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to sever second spouse’s share into trust x and trust y under sec_26_2654-1 of plr-144049-01 the generation-skipping_transfer gst tax regulations and to make a reverse qualified_terminable_interest_property qtip_election for trust x under sec_2652 of the internal_revenue_code the letter also requests a ruling that the automatic allocation rules of sec_2632 will apply to trust x with the result that trust x will have an inclusion_ratio of zero for purposes of the gst tax the facts and representations submitted are as follows decedent and first spouse the trustors executed family_trust on date and amended family_trust on date first spouse died on date decedent later married second spouse and further amended the trust on date date and date article iv of the family_trust provides that upon the death of the first trustor to die the family_trust is to be divided into two trusts the surviving trustor’s share shall consist of fifty percent of the assets of the trust estate plus any assets allocable to surviving trustor’s share under the terms of the will of the first deceased trustor and the other share shall be set_aside and designated as the deceased trustor’s share which will consist of that portion of trust estate not allocated to the surviving trustor’s share plus all assets allocable to the deceased trustor’s share under the terms of the deceased trustor’s will article v provides that the trustees shall pay the income of the surviving trustor’s share to the surviving trustor during his lifetime the surviving trustor has the right to direct the trustees to distribute principal of the surviving trustor’s share to the surviving trustor up to the whole thereof as the surviving trustor designates at surviving trustor’s death after paying any inheritance estate or other death taxes the trustees shall allocate the remaining balance of the surviving trustor’s share to the second spouse’s share if second spouse is married to and living with the surviving trustor at the time of his death the trustees shall pay all of the net_income from second spouse’s share to second spouse during her lifetime upon the death of second spouse the trustees shall distribute the remaining corpus equally to the trustor’s grandchildren outright article vi provides that the deceased trustor’s share shall be allocated into two separate and distinct trusts known as trust a and trust b_trust a shall be a fraction of the trust’s qualified_property that will produce minimum total estate_taxes upon the death of the deceased trustor the remaining property in the trust shall be allocated to trust b the trustors intend that trust a be eligible for the marital_deduction the trustees shall pay all the income of trust a and trust b to the surviving trustor while he or she is alive in the trustee’s discretion the trustee may distribute principal to the surviving trustor for care support and maintenance upon surviving trustor’s death the principal of trust a will be added to trust b and distributed in accordance with article vii article vii provides that upon the death of the surviving trustor after payment of plr-144049-01 expenses and taxes the trustees shall divide the remaining assets in the trust pro_rata into three shares as follows one share outright to child one share outright to child and one share to grandchild to be held in trust until grandchild attains the age of thirty if the beneficiary is not living then the beneficiary’s share shall be distributed to that beneficiary’s children equally and held in trust for each child of beneficiary until such child is thirty years old the trustees have discretion to expend for the child’s care support and maintenance until the child is years old and then the trustees will pay out all net_income to that child until the child is thirty years old when the child attains thirty years of age the trust will terminate and the corpus will be distributed to the child outright grandchild is the only surviving issue of child a predeceased child of the trustors article x provides that the trustors acting jointly while both are alive and competent shall have the right to amend and or revoke any or all of the provisions of the trust agreement following the death of the first trustor the surviving trustor shall have the right to amend or revoke the trust with respect to his interest in the community or separate_property following the death of the surviving trustor the trust shall be irrevocable decedent the surviving trustor died on date the trust became irrevocable on that date the trustees represent that decedent’s federal estate_tax_return form_706 was timely filed on schedule m of the form_706 the trustees of the family_trust made a qtip_election under sec_2056 for dollar_figurex the amount of second spouse’s share however the trustees did not make a reverse_qtip_election with respect to second spouse’s share nor did they allocate decedent’s gst_exemption to second spouse’s share the trustees who had no prior experience with estate_tax matters hired law firm to prepare the form_706 and to advise the trustees on estate_tax matters the trustees declare that they provided law firm with all documents relevant to the family_trust law firm had years of experience in the law of federal estate_and_gift_taxation however at the time of decedent’s death law firm failed to advise the trustees to make the reverse_qtip_election nor did law firm make the election on the form_706 the failure to make the reverse_qtip_election was recently discovered upon current discussions between the children of decedent and attorney regarding the estate plans of decedent’s children the trustees represent that decedent made no direct skips to any skip_person and that no trusts other than second spouse’s share created by decedent have any gst potential there have been no distributions of principal from second spouse’s share the estate proposes to sever second spouse’s share into two separate trusts trust x and trust y and make a reverse_qtip_election under sec_2652 with plr-144049-01 respect to trust x trust x will consist of a fraction of the current value on the date of severance of the second spouse’s share the numerator of the fraction will be the amount of decedent’s gst_exemption available at his death and the denominator will be the value of second spouse’s share as finally determined for federal estate_tax purposes in decedent’s estate_trust y will consist of the balance of second spouse’s share state statute provides that on petition by a trustee or beneficiary the court for good cause shown may divide a_trust into two or more separate trusts if the court determines that dividing the trust will not defeat or substantially impair the accomplishment of the trust purposes or interests of the beneficiaries you have requested the following rulings an extension of time under sec_301_9100-1 and sec_301_9100-3 to sever second spouse’s share into trust x and trust y under sec_26_2654-1 and to make a reverse_qtip_election under sec_2652 with respect to trust x and the automatic allocation rules under sec_2632 will apply to trust x with the result that trust x will have an inclusion_ratio of zero for gst tax purposes legal analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction is allowed under sec_2056 for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines qualified_terminable_interest_property as property that passes from the decedent in which the surviving_spouse has a plr-144049-01 qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made is irrevocable sec_2601 imposes a tax on every generation-skipping_transfer which under sec_2611 is defined as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 provides that for purposes of chapter the term applicable_rate means with respect to any generation-skipping_transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that in general any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_26_2632-1 provides that a decedent’s unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent’s executor on or before that date unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the value of the property as finally determined for purposes of chapter chapter value first to direct skips treated as occurring at the transferor’s death the balance if any of unused gst_exemption is allocated pro_rata on the basis of the chapter plr-144049-01 value of the nonexempt_portion of the trust property to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made sec_2642 provides that except as provided in sec_2642 if property is transferred as a result of the death of the transferor the value of such property for purposes of sec_2642 shall be its value for purposes of chapter except that if the requirements prescribed by the secretary respecting allocation of post-death changes in value are not met the value of such property shall be determined as of the time of the distribution concerned any allocation to property transferred as a result of the death of the transferor shall be effective on and after the date of transferor’s death sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent's_estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of chapter as if the election to be treated as qtip had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst_exemption may be allocated to the qtip_trust sec_26_2652-2 provides that a reverse_qtip_election is made on the return on which the qtip_election is made sec_26_2654-1 provides rules pursuant to which the severance of a_trust that is included in the transferor’s gross_estate into two or more trusts is recognized for purposes of chapter for a_trust whose governing instrument does not require severance the requirements are i the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law ii the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust iii the trust is severed prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and iv the trust is severed on a fractional basis either on a pro_rata basis of each asset held in the undivided trust or on a non-pro rata basis under certain circumstances sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i plr-144049-01 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to this section will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been met in this case an extension of time to sever second spouse’s share into trust x and trust y and to make a reverse_qtip_election for trust x is granted until days after the date of this letter this election should be made on a supplemental form_706 united_states estate and generation- skipping transfer_tax return and filed with the cincinnati service_center under the facts presented the automatic allocation rules of sec_2632 apply with the result that decedent’s unused gst_exemption will be automatically allocated to trust x the allocation will be effective as of date the date of decedent’s death the estate_tax_value of the transfers to trust x will be used in determining the amount of gst_exemption allocated to trust x provided the severance meets the requirements of sec_26_2654-1 and provided the estate_tax_value of the transfers to trust x equals decedent’s unused gst_exemption trust x will have an inclusion_ratio of zero in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to each taxpayer plr-144049-01 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the supplemental form_706 sincerely yours _________________________ paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of letter for sec_6110 purposes copy of this letter
